Case 1:21-cv-00409-TWP-MG Document 8 Filed 04/19/21 Page 1 of 2 PageID #: 24




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

CHELLCRISE MENDOZA,                                   )
                                                      )
                                   Plaintiff,         )
                                                      )
                         v.                           )       No. 1:21-cv-00409-TWP-DML
                                                      )
PARTNER'S AND HOUSING, KASLEY                         )
CARROLL, MONICA LAMBERT, and                          )
LAVONTA SMITH,                                        )
                                                      )
                                   Defendants.        )

                           ENTRY DISMISSING ACTION AND
                        DIRECTING ENTRY OF FINAL JUDGMENT

       In the Entry of March 5, 2021, the Court screened the Complaint and explained that it is

subject to dismissal for lack of jurisdiction pursuant to 28 U.S.C. § 1915(e)(2)(B) because of

deficient pleadings (Filing No. 6). The Court gave the Plaintiff an opportunity to amend her

Complaint no later than April 7, 2021, and show cause why this case should not be dismissed

because of a lack of subject-matter jurisdiction.

       The Plaintiff has not responded to the show cause Order and has not filed an amended

complaint to cure the jurisdictional deficiencies of her initial Complaint. Thus, Plaintiff has failed

to show cause why this case should not be dismissed for a lack of jurisdiction. Accordingly, for

the reasons discussed in the prior Entry (Filing No. 6), this action is dismissed for lack of

jurisdiction. See 28 U.S.C. § 1915(e)(2)(B). Final judgment consistent with this Entry will be

issued under separate order.

       SO ORDERED.



       Date:    4/19/2021
Case 1:21-cv-00409-TWP-MG Document 8 Filed 04/19/21 Page 2 of 2 PageID #: 25




Distribution:

CHELLCRISE MENDOZA
245 West 38th Street
Indianapolis, IN 46208




                                     2
